Citation Nr: 0911759	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  04-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Whether new and material 
evidence has been received to reopen a claim for service 
connection for bilateral sensorineural hearing loss.

2.	Entitlement to service 
connection for bilateral sensorineural hearing loss.

3.	Whether new and material 
evidence has been received to reopen a claim for service 
connection for a nervous disorder.

4.	Whether new and material 
evidence has been received to reopen a claim for service 
connection for a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to March 
1975, and from January 1991 to August 1991. He had additional 
periods of duty in the Army Reserve.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and March 2003 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico. 

The Board previously remanded this case in December 2006 to 
provide comprehensive notice to the Veteran of the 
evidentiary procedures for reopening a claim, pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) and consistent 
with the criteria for this notice set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

The Board presently reopens the claim for service connection 
for bilateral hearing loss. The underlying claim on the 
merits, along with the remaining petitions to reopen, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Through a statement received at the RO in February 2007, the 
Veteran has raised the additional issue of entitlement to 
service connection for a skin condition as due to an 
undiagnosed illness, based upon his service in the Persian 
Gulf. The Veteran's petition to reopen a claim for service 
connection for a skin condition is premised upon an alleged 
condition incurred directly in service, absent discussion of 
presumptive service connection involving undiagnosed illness. 
See 38 U.S.C.A. § 1117. Consequently, the newly raised claim 
for service connection based upon undiagnosed illness is a 
distinct claim for compensation. See Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008). Since this matter has not been 
developed or certified for appellate review, it is referred 
to the RO for initial development and adjudication.  
 
As indicated in the December 2006 remand, the record further 
raised the issues of entitlement to service connection for 
tinnitus, hair loss, loss of strength, a sleep disorder, and 
difficulty concentrating. These claims, however, still have 
not been adjudicated by the RO, and are therefore again 
referred to the RO for appropriate consideration. 


FINDINGS OF FACT

1.	The RO's October 1995 rating decision denied an original 
claim for service connection for bilateral hearing loss. 
Following notification of that decision, the Veteran did not 
file a timely Notice of Disagreement (NOD). 

2.	Through a February 2000 rating decision, the RO denied a 
petition to reopen this claim. The Veteran did not commence 
an appeal.

3.	Since then, additional evidence has been obtained that 
is so significant it must be considered in order to fairly 
decide the merits of this claim.


CONCLUSIONS OF LAW

1.	The February 2000 rating decision that denied the RO's 
petition to reopen a claim for service connection for 
bilateral hearing loss is final. 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 
(2008).

2.	New and material evidence has been received to reopen 
the previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (prior to August 29, 2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 
5126 (West 2002 & Supp. 2008), prescribes several 
requirements as to VA's duty to notify and assist a claimant 
with the evidentiary development of a pending claim for 
compensation or other benefits. Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). (The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1)).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

The Board is granting the Veteran's petition to reopen a 
claim for service connection for bilateral hearing loss, and 
remanding the underlying claim on the merits for additional 
development. Hence, a determination on whether the VCAA's 
duty to notify and assist provisions were satisfied is 
unnecessary at this point pending further development and the 
readjudication of the claim. See Bernard v. Brown, 4 Vet. 
App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Analysis

Service connection may be granted for any current disability 
for which it is established was caused by a disease or injury 
incurred or aggravated during active duty service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. See 38 C.F.R. § 3.385 
(2008).

In an October 1995 rating decision, the RO denied the 
Veteran's original claim for service connection for bilateral 
hearing loss, on the basis that the VA examination findings 
of record did not demonstrate that the Veteran had a 
disability qualifying as hearing loss for VA compensation 
purposes under the provisions of 38 C.F.R. § 3.385. Following 
notification of the decision later that month, the Veteran 
did not commence an appeal through filing a timely NOD. See 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

A February 2000 rating decision denied the Veteran's petition 
to reopen the claim, finding that recent outpatient treatment 
records still did not establish a current hearing loss 
disability, and indicated hearing generally within normal 
limits except for a mild drop at the 4000 Hertz frequency. 
The RO further observed that the evidence did not demonstrate 
that hearing loss, to the extent present, had been incurred 
or aggravated by military service. Evidence then considered 
consisted of a prior VA examination, VA outpatient records, 
and private physicians' records. The Veteran did not commence 
an appeal, and this rating decision became final and binding 
upon him. See again, U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a). 


The Board will consider the evidence of record since the 
February 2000 rating decision in reviewing the Veteran's 
current petition to reopen. See Juarez v. Peake, 21 Vet. App. 
537, 542 (2008) (in adjudicating a petition to reopen 
consideration must be provided to evidence received since the 
last final rating decision on a claim, whether a denial of 
the original claim or a petition to reopen).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of this appeal, new and material evidence is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a). The provisions of 38 C.F.R. § 3.156(a) were amended 
during the pendency of this appeal. See 66 Fed. Reg. 45,620-
45,632 (August 29, 2001). The revised version applies to 
claims filed on or after August 29, 2001. The change in the 
regulation does not apply to the present case as the claim to 
reopen was filed in 1997. When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence, although not its weight, is to be presumed. Justus 
v. Principi,   3 Vet. App. 510, 513 (1992). See also Evans v. 
Brown, 9 Vet. Ap. 273, 283 (1996). 

There are several new items which have been associated with 
the record since the RO's February 2000 rating decision, 
consisting of the report of an August 2002 VA audiology 
consult; VA outpatient records from November 2001 to March 
2007;      the October 2003 report from an otolaryngologist 
with a military medical facility; reports of numerous private 
audiological evaluations dated from between March 2001 and 
November 2001, and from March 2003 to February 2007; a March 
2004 VA orthopedic examination; records of several private 
psychiatric evaluations dated  from May 1993 to October 2006; 
a September 2003 lay statement from an individual who served 
with the Veteran; and numerous personal statements provided 
by the Veteran himself. 
The report of a June 2001 VA audiological evaluation 
indicates mild to moderate sensorineural hearing loss in the 
higher frequencies of the right ear, to include findings of 
35 decibels at 3000 Hertz, and 40 decibels at 4000 Hertz. A 
November 2001 evaluation revealed near identical audiometric 
test results. 

During an August 2002 VA audiology consult, the Veteran had 
pure tone thresholds in the right ear of 105 decibels at 500 
Hertz, 105 decibels at 1000 Hertz, 110 decibels at 2000 
Hertz; and again for the left ear, 35 decibels at 3000 Hertz, 
and 40 decibels at 4000 Hertz. Also noted was that there was 
very poor speech recognition ability in the right ear. These 
audiological findings are the first of record to establish a 
bilateral hearing loss disability for VA purposes. See 38 
C.F.R. § 3.385.  

The reports of studies which a private audiologist conducted 
also confirm hearing loss with a similar level of severity. 
This includes a February 2005 audiology report which 
documented hearing acuity in the right ear of 50 decibels at 
500 Hertz, and 60 decibels at 1000 Hertz, 2000 Hertz and 4000 
Hertz; and in the left ear, of 45 decibels at 3000 Hertz, and 
45 decibels at 4000 Hertz. 

Based upon the above, there is evidence of a current 
bilateral hearing loss that is recognized as a disability for 
VA compensation purposes. This was the element of the 
Veteran's claim that was previously found deficient at the 
time of the prior February 2000 rating decision. Hence, the 
reports of audiological findings from both VA and private 
treatment providers since that decision constitute new and 
material evidence to reopen the Veteran's claim. 38 C.F.R. § 
3.156(a); Hickson v. West, 11 Vet. App. 374, 378 (1998). The 
Board is therefore reopening this matter, and will request 
the additional development indicated below prior to 
readjudicating the claim on the merits. 


ORDER
As new and material evidence has been received to reopen the 
claim for service connection for bilateral sensorineural 
hearing loss, the appeal to this extent is granted.

REMAND

The Board is remanding this case for purpose of RO initial 
adjudication of the claim for service connection for 
bilateral hearing loss on the merits, and to schedule a VA 
examination to determine the etiology of this claimed 
disorder. In furtherance of each claim on appeal, there are 
records to acquire as to disability benefits from the Social 
Security Administration (SSA). Also, clarification must be 
obtained on whether the Veteran still requests a personal 
hearing in this matter.

As indicated in the Board's analysis above upon reopening the 
claim for service connection for hearing loss, there is 
competent evidence of record of hearing loss recognized as a 
disability for VA purposes. See 38 C.F.R. § 3.385. The report 
of a  June 2001 VA audiological evaluation established mild 
to moderate high frequency right ear hearing loss. An August 
2002 VA consultation demonstrated findings qualifying as 
hearing loss in both ears. 

A February 2005 report from a private audiology clinic 
establishes that on audiometric testing pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
60
60
60
LEFT
10
15
10
45
45

The Veteran alleges that he had exposure to excessive levels 
of noise during his service in the Persian Gulf during 
Operation Desert Storm. The service treatment history 
indicates that on a September 1987 review examination for 
retention in the Army Reserves, audiometric testing results 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
40
25
LEFT
10
10
0
15
5


A July 1991 reference audiogram completed near the end of the 
time period that the Veteran had service in the Persian Gulf 
indicated audiometric testing results of:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
40
45
LEFT
10
10
5
20
20

A note accompanying the audiogram report stated that the 
Veteran's hearing loss profile was H1. The report indicated 
that he was not routinely exposed to hazardous noise, and 
that he had acceptable personal hearing protection available 
through a helmet. The July 1991 separation examination notes 
these same findings for purpose of reporting hearing acuity. 

The medical history indicated above does not conclusively 
demonstrate that the Veteran's hearing acuity diminished to a 
measurable extent during his service. There was a noticeable 
threshold shift in the right ear at 4000 Hertz, although 
otherwise relatively few changes in findings. However, the 
Board emphasizes that the absence of definitive documentation 
of hearing loss during service does not preclude a claim for 
service connection. See Ledford v. Derwinksi, 3 Vet. App. 87, 
89 (1992). Rather, service connection still may be granted 
when there is a post- service diagnosis of hearing loss, and 
medical evidence indicating this disability is causally 
related to service. See Hensley v. Brown, 5 Vet. App. 155, 
158 (1993). See also, Heuer v. Brown, 7 Vet. App. 379, 384 
(1995). 

The Veteran indicates that he underwent exposure to excessive 
noise while stationed in the Persian Gulf, in that his unit 
frequently was in proximity to hazardous noise at various 
operations worksites, including one site at the Daharam 
Airport in Saudi Arabia. 

There is also of record a September 2003 statement from an 
individual who indicated that he had been the Veteran's 
commanding officer from January to August 1991 during 
Operation Desert Storm, and that the Veteran's unit of 
assignment, the 338th Finance Support Unit, had been exposed 
to hazardous levels of noise, including during the same 
operation which the Veteran has described at an airport. 

Given the current evidence of the disability claimed, and 
competent evidence describing likely in-service noise 
exposure, a VA examination and opinion should be obtained to 
determine if the Veteran's bilateral sesorineural hearing 
loss is due to an incident of his service. See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2008) (VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim). 
 
Pertaining to all claims presently on appeal, there is on 
file a December 2006 letter from the Social Security 
Administration (SSA) indicating that the Veteran was entitled 
to receipt of disability benefits from that agency commencing 
in March 2007. The award letter does not further identify 
what medical condition provided the basis for this decision. 
However, copies of the administrative decision issued by the 
SSA, as well as the medical records underlying that 
determination may contain findings immediately relevant to 
the instant case. Hence, these records should be acquired and 
associated with the claims file. See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992). See also 38 C.F.R. § 3.159(c) (2) 
(2008) (VA will undertake reasonable efforts to obtain 
relevant records in the custody of a Federal department or 
agency). 
 
In addition, the RO/AMC should undertake appropriate action 
to acquire additional VA outpatient records. The most 
contemporaneous such reports have been obtained from the San 
Juan VA Medical Center (VAMC) and are dated up until March 
2007. The RO/AMC should obtain any such records from this 
facility and associate them with the claims file. Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made). See again, 38 C.F.R. § 3.159(c)(2). 


As a final procedural matter, the Veteran through an April 
2007 letter provided to the AMC, stated that he was 
requesting the opportunity for a hearing and anticipated 
receiving further information on a hearing date and location. 
The January 2009 Informal Hearing Presentation from the 
Veteran's designated representative also indicated his 
request for a personal hearing. However, there is no 
statement from the Veteran or other indication on what type 
of hearing he is requesting, including whether he wants a 
hearing before a Veterans Law Judge of the Board, or instead 
before a Decision Review Officer (DRO) at the RO. 
Consequently, the RO/AMC should obtain clarification on this 
subject, and schedule any necessary hearing based upon the 
Veteran's response.

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO/AMC should contact the 
Veteran and clarify whether he is still 
requesting a hearing in this matter, and 
if so, whether the hearing sought is 
before a Veterans Law Judge of the Board, 
or before RO personnel. Provided the 
Veteran is requesting a Board hearing, 
also clarify what type of hearing he 
wants, e.g., at the Board's Central 
Office, a Travel Board hearing at the RO, 
or a videoconference hearing. Schedule 
any necessary hearing based upon the 
Veteran's response. 

2.	The RO/AMC should contact the 
Social Security Administration and 
request copies of any SSA administrative 
decision(s) on a claim for benefits with 
that agency, along with all medical 
records underlying that determination. In 
requesting these records, the RO/AMC's 
efforts to obtain them must continue 
until it is determined that they do not 
exist or that further attempts to obtain 
them would be futile. The non-existence 
or unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought. 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2).

3.	The RO/AMC should contact the VA 
Medical Center in San Juan, Puerto Rico, 
and request all available treatment 
records on file dated since March 2007. 
In requesting these records, the RO/AMC 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities. All records/responses 
received should be associated with the 
claims file.

4.	Following the receipt of any 
further medical records, the RO/AMC will 
schedule the Veteran for a VA 
audiological examination pertaining to 
bilateral sensorineural hearing loss, to 
determine whether this claimed disability 
was incurred during service.  

The following considerations will govern 
the examination:

a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed  by the 
examiner. In addition to the specific 
directive of addressing the evidence 
of record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.

b.	All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled.


c.	In all conclusions, the examiner 
must identify   and explain the 
medical basis or bases, with 
identification of the evidence of 
record. The VA examiner should 
initially confirm that the Veteran 
currently has bilateral hearing loss. 
Provided this is so, the examiner 
should state whether hearing loss is 
casually related to the Veteran's 
assertions of noise exposure in his 
occupational capacity as a member of 
the 338th Finance Support Unit during 
Operation Desert Storm, including an 
assignment at a worksite located at 
Daharam Airport in Saudi Arabia.

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached. 

5.	When the actions requested have 
been completed, undertake any other 
indicated development, if deemed by the 
RO/AMC to be appropriate under the law. 
Then readjudicate the issues of 
entitlement to service connection for 
bilateral sensorineural hearing loss, and 
petitions to reopen claims for service 
connection for a nervous disorder and a 
skin condition. 

6.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC 
must take any appropriate action by 
return of the report to the examiners for 
corrective action. See 38 C.F.R. § 4.2 
(If the findings on an examination report 
are incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.) If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The Veteran is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claims. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).









 Department of Veterans Affairs


